Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 30, 2020.




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-20-00036-CV



   IN RE JEAN Y. JABBOR, JENNIS. LLC, AND HREAL LLC, Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               270th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2016-54795

                          MEMORANDUM OPINION

      On January 17, 2020, relators Jean Y. Jabbor, Jennis LLC, and HReal LLC
filed a petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. §
22.221 (Supp.); see also Tex. R. App. P. 52. In the petition, relator asks this court to
compel the Honorable Dedra Davis, presiding judge of the 270th District Court of
Harris County, to vacate the October 22, 2019 order re-instating the case.
        As the party seeking relief, relators have the burden of providing this court
with a sufficient record to establish their right to mandamus relief. See Walker v.
Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding); Tex. R. App. P.
52.7(a).

        Relators argue that because the trial court signed its order reinstating the case
after its plenary jurisdiction had allegedly expired, such order is void. Relators are
not entitled to mandamus relief for two reasons.

        First, “[a]s a rule, mandamus is not available to compel an action which has
not first been demanded and refused.” Terrazas v. Ramirez, 829 S.W.2d 712, 723
(Tex. 1991). But such requirement is excused when the request would have been
futile and the trial court’s refusal little more than a formality. Id. “To determine
whether a request would have been futile, appellate courts examine whether the
request would have added anything for the court’s consideration.” In re Brown, 277
S.W.3d 474, 483 (Tex. App.—Houston [14th Dist.] 2009, orig. proceeding)
(plurality op.); In re RH White Oak, LLC, 442 S.W.3d 492, 503 (Tex. App.—
Houston [14th Dist.] 2014, orig. proceeding). The record does not show that relators
requested the trial court to vacate the reinstatement order as void and that such
request was refused.1 Nor does the record show that making such request would not
have added anything for the court’s consideration.




        1
          “After expiration of plenary power, a trial court still may sign an order declaring a prior judgment
or order to be void because the trial court signed the prior judgment or order after expiration of the court’s
plenary power.” In re Martinez, 478 S.W.3d 123, 126 (Tex. App.—Houston [14th Dist.] 2015, orig.
proceeding).


                                                      2
       Second, arguments not presented to the trial court will not be considered in
the review of a petition for writ of mandamus. See In re Am. Optical Corp., 988
S.W.2d 711, 714 (Tex. 1998) (orig. proceeding). “It is well established that
arguments not presented to the trial court will not be considered in a petition for writ
of mandamus.” In re RH White Oak, LLC, No. 14-15-00789-CV, 2016 WL 3213411,
at *9 (Tex. App.—Houston [14th Dist.] June 9, 2016, orig. proceeding) (mem. op.)
(quoting In re Advance Payroll Funding, Ltd., 254 S.W.3d 710, 714 (Tex. App.—
Dallas 2008, orig. proceeding)). This rule—that arguments must first be presented
to the trial court—applies even to complaints that an order or judgment is void
because the trial court lacked jurisdiction. See In re Coppola, 535 S.W.3d 506, 510
(Tex. 2017). The record does not show that relators have presented the arguments
stated in their petition to the trial court.

       For these reasons, we deny relators’ petition for writ of mandamus.


                                           PER CURIAM


Panel consists of Justices Wise, Jewell, and Poissant.




                                               3